UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANIES INVESTMENT COMPANY ACT FILE NUMBER: 811-4526 NAME OF REGISTRANT: VANGUARD QUANTITATIVE FUNDS ADDRESS OF REGISTRANT: PO BOX 2600, VALLEY FORGE, PA 19482 NAME AND ADDRESS OF AGENT FOR SERVICE: HEIDI STAM PO BOX 876 VALLEY FORGE, PA 19482 REGISTRANT'S TELEPHONE NUMBER, INCLUDING AREA CODE: (610) 669-1000 DATE OF FISCAL YEAR END: SEPTEMBER 30 DATE OF REPORTING PERIOD: JULY 1, 2009 - JUNE 30, 2010 FUND: VANGUARD STRUCTURED LARGE-CAP VALUE FUND ISSUER: AK STEEL HOLDING CORPORATION TICKER: AKS CUSIP: 001547108 MEETING DATE: 5/27/2010 FOR/AGAINST PROPOSAL: PROPOSED BY VOTED? VOTE CAST MGMT ELECTION OF DIRECTOR: RICHARD A. ABDOO ISSUER YES FOR FOR ELECTION OF DIRECTOR: JOHN S. BRINZO ISSUER YES FOR FOR ELECTION OF DIRECTOR: DENNIS C. CUNEO ISSUER YES FOR FOR ELECTION OF DIRECTOR: WILLIAM K. GERBER ISSUER YES FOR FOR ELECTION OF DIRECTOR: DR. BONNIE G. HILL ISSUER YES FOR FOR ELECTION OF DIRECTOR: ROBERT H. JENKINS ISSUER YES FOR FOR ELECTION OF DIRECTOR: RALPH S. MICHAEL, III ISSUER YES FOR FOR ELECTION OF DIRECTOR: SHIRLEY D. PETERSON ISSUER YES FOR FOR ELECTION OF DIRECTOR: DR. JAMES A. THOMSON ISSUER YES FOR FOR ELECTION OF DIRECTOR: JAMES L. WAINSCOTT ISSUER YES FOR FOR PROPOSAL #02: RATIFICATION OF THE AUDIT COMMITTEE'S ISSUER YES FOR FOR APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR PROPOSAL #03: TO RE-APPROVE THE MATERIAL TERMS OF THE ISSUER YES FOR FOR PERFORMANCE GOALS UNDER THE COMPANY'S LONG-TERM PERFORMANCE PLAN; PROPOSAL #04: TO RE-APPROVE THE MATERIAL TERMS OF THE ISSUER YES FOR FOR PERFORMANCE GOALS UNDER THE COMPANY'S STOCK INCENTIVE PLAN; AND PROPOSAL #05: TO APPROVE THE COMPANY'S AMENDED AND ISSUER YES FOR FOR RESTATED STOCK INCENTIVE PLAN. ISSUER: AMERICAN EXPRESS COMPANY TICKER: AXP CUSIP: 025816109 MEETING DATE: 4/26/2010 FOR/AGAINST PROPOSAL: PROPOSED BY VOTED? VOTE CAST MGMT ELECTION OF DIRECTOR: D.F. AKERSON ISSUER YES FOR FOR ELECTION OF DIRECTOR: C. BARSHEFSKY ISSUER YES FOR FOR ELECTION OF DIRECTOR: U.M. BURNS ISSUER YES FOR FOR ELECTION OF DIRECTOR: K.I. CHENAULT ISSUER YES FOR FOR ELECTION OF DIRECTOR: P. CHERNIN ISSUER YES FOR FOR ELECTION OF DIRECTOR: J. LESCHLY ISSUER YES FOR FOR ELECTION OF DIRECTOR: R.C. LEVIN ISSUER YES FOR FOR ELECTION OF DIRECTOR: R.A. MCGINN ISSUER YES FOR FOR ELECTION OF DIRECTOR: E.D. MILLER ISSUER YES FOR FOR ELECTION OF DIRECTOR: S.S REINEMUND ISSUER YES FOR FOR ELECTION OF DIRECTOR: R.D. WALTER ISSUER YES FOR FOR ELECTION OF DIRECTOR: R.A. WILLIAMS ISSUER YES FOR FOR PROPOSAL #02: RATIFICATION OF APPOINTMENT OF ISSUER YES FOR FOR
